 8:19-cv-00473-RGK-PRSE Doc # 9 Filed: 05/05/20 Page 1 of 18 - Page ID # 116




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

PHILLIP E. SMITH,

                           Plaintiff,                            8:19CV473

              vs.

CITY OF GRAND ISLAND, a political
subdivision of the State of Nebraska;
GRAND ISLAND POLICE                                          MEMORANDUM
DEPARTMENT, in its official capacity;                         AND ORDER
DEAN ELLIOTT, individually and in his
official capacity as patrol captain and
supervisor of the Grand Island police
department; JUSTIN ROEHRICH,
individually and in his official capacity as
an employee of the city of Grand Island
and an officer with the Grand Island police
department; BRADLEY BROOKS,
individually and in his official capacity as
an employee of the city of Grand Island
and sergeant with the Grand Island police
department; and JOSE RODRIGUEZ,
individually and in his official capacity as
an employee of the city of Grand Island
and an officer with the Grand Island police
department;

                           Defendants.


       Plaintiff Phillip E. Smith is a federal prisoner who is proceeding pro se and who
is incarcerated at the United States Penitentiary in Leavenworth, Kansas. The court has
granted Plaintiff permission to proceed in forma pauperis (Filing 8), and the court now
conducts an initial review of the Complaint (Filing 1) to determine whether summary
dismissal is appropriate under 28 U.S.C. §§ 1915(e) and 1915A.
 8:19-cv-00473-RGK-PRSE Doc # 9 Filed: 05/05/20 Page 2 of 18 - Page ID # 117



                           I. SUMMARY OF COMPLAINT

       Plaintiff sues three Grand Island, Nebraska, police officers, their patrol captain,
the City of Grand Island, and the Grand Island Police Department for money damages
resulting from a traffic stop involving excessive force, a warrantless search, and a
warrantless seizure of Plaintiff’s property.

       Plaintiff alleges1 that on October 31, 2017, at approximately 9:25 p.m., Plaintiff
was driving his car in Grand Island when he noticed a police car driving in the same
vicinity. Plaintiff turned into a gas station, and the police car, with lights activated,
pulled up behind Plaintiff’s car while it was parked at the gas pump. Defendant Officer
Roehrich 2 exited the patrol car and approached Plaintiff with his hand on his service
weapon. Panicking, Plaintiff ran 15 feet from the front of his car. Roehrich yelled, “if
you don’t stop I’m going to shoot you.” Plaintiff complied. Plaintiff then answered a
cell phone call, after which Roehrich ordered Plaintiff to get down on the ground with
his hands on his head. Once Plaintiff reached the ground, Roehrich tackled Plaintiff,
placed his knee in the middle of Plaintiff’s back, and handcuffed him. After Plaintiff
said, “oh so since there’s no one around you’re gonna rough me up huh,” Roehrich
allegedly ground his knee into the middle of Plaintiff’s back and stomped on Plaintiff’s
right shoulder blade with the heel of his boot.

       At that point, Defendants Rodriguez and Brooks arrived. Officer Rodriguez took
Plaintiff’s cell phone, and Officer Brooks helped Roehrich pick Plaintiff up from the
ground. Officers Brooks and Roehrich then subjected Plaintiff to a “vigorous search,”
including taking off his shoes and socks and pulling Plaintiff’s shorts down so that his
underwear and buttocks were exposed. After Plaintiff was escorted to Roehrich’s patrol



      1   Plaintiff’s factual allegations can be found in Filing 1 at CM/ECF pp. 26 -38.
      2  Plaintiff recognized Officer Roehrich from “several previous encounters,” one
which involved Roehrich and two other officers “slamm[ing]” Plaintiff “off [his] feet
in the air on the hood of [his] car in front of my fiancée . . . and our three children.”
(Filing 1 at CM/ECF p. 28.)
                                                2
 8:19-cv-00473-RGK-PRSE Doc # 9 Filed: 05/05/20 Page 3 of 18 - Page ID # 118



car, Officers Roehrich and Brooks searched Plaintiff’s car and trunk without Plaintiff’s
consent and without a warrant.

        After the search was complete, Plaintiff requested that Officer Roehrich take him
to the hospital because he thought his shoulder was broken. At the Saint Francis Medical
Center in Grand Island, Plaintiff was diagnosed with a broken right clavicle, and was
directed to consult an orthopedic physician the next day. Officer Roehrich then
transported Plaintiff to Hall County Jail for booking for alleged tr affic violations.
Plaintiff posted bail the next day, but his cell phone was not returned to him because it
was “being confi[s]cated pending further investigation.” Ultimately, Plaintiff alleges he
was never charged with a crime.

       On September 25, 2018, Plaintiff underwent surgery to repair his broken clavicle
at the Providence Medical Center in Kansas City, Kansas, which involved insertion of
a titanium clavicle plate and six screws. Plaintiff alleges that he sustained nerve and
blood-vessel damage. (Filing 1 at CM/ECF pp. 62-63.)

      Plaintiff claims that he filed complaints about the incident with the Grand Island
Police Department, the Hall County Attorney’s Office, the City of Grand Island, the
Nebraska Crime Commission, the Nebraska Attorney General’s Office, the Nebraska
Ombudsman, United States Senator Deb Fischer, Nebraska Senator Ernie Chambers,
the NAACP, and the Nebraska ACLU. (Filing 1 at CM/ECF p. 82.)

       In this court, Plaintiff asserts claims under 42 U.S.C. § 1983 alleging violations
of the Fourth, Fifth, and Fourteenth Amendments based on unlawful search and seizure,
excessive force, false arrest, just compensation for the taking of Plaintiff’s property,
and deprivation of liberty and property without due process. Plaintiff also alleges claims
under the Nebraska Political Subdivision Tort Claims Act, Neb. Rev. Stat. §§ 13-901
to -927 (Westlaw 2020), and under state law for intentional or negligent infliction of
emotional distress, conversion, negligence, negligent supervision, assault, and civil
conspiracy to protect Officer Roehrich via false statements made in the police reports
documenting the incident. (Filing 1 at CM/ECF p. 15.) Plaintiff alleges, and submits a
copy of, a tort claim he filed with the Clerk of Hall County, Nebraska, on April 30,
                                               3
 8:19-cv-00473-RGK-PRSE Doc # 9 Filed: 05/05/20 Page 4 of 18 - Page ID # 119



2018, asserting claims for damages arising from this incident. (Filing 1 at CM/ECF pp.
84-96.) Plaintiff claims that the City has not acted upon his claim. (Filing 1 at CM/ECF
p. 16.)

              II. LEGAL STANDARDS ON INITIAL REVIEW

       The court is required to review prisoner and in forma pauperis complaints
seeking relief against a governmental entity or an officer or employee of a governmental
entity to determine whether summary dismissal is appropriate. See 28 U.S.C. §§ 1915(e)
and 1915A. The court must dismiss a complaint or any portion of it that states a
frivolous or malicious claim, that fails to state a claim upon which relief may be granted,
or that seeks monetary relief from a defendant who is immune from such relief. 28
U.S.C. § 1915(e)(2)(B); 28 U.S.C. § 1915A(b).

        Pro se plaintiffs must set forth enough factual allegations to “nudge[] their claims
across the line from conceivable to plausible,” or “their complaint must be dismissed.”
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (“A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant
is liable for the misconduct alleged.”).

        “The essential function of a complaint under the Federal Rules of Civil Procedure
is to give the opposing party ‘fair notice of the nature and basis or grounds for a claim,
and a general indication of the type of litigation involved.’” Topchian v. JPMorgan
Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins v. Saunders, 199
F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint must be liberally
construed, and pro se litigants are held to a lesser pleading standard than o ther parties.”
Topchian, 760 F.3d at 849 (internal quotation marks and citations omitted).




                                                4
 8:19-cv-00473-RGK-PRSE Doc # 9 Filed: 05/05/20 Page 5 of 18 - Page ID # 120



                                      III. DISCUSSION

A. Section 1983 Claims

      1. Grand Island Police Department Not Proper Defendant

       Plaintiff’s section 1983 claims may not be asserted against the Grand Island
Police Department, and therefore must be dismissed, because “it is well settled that
municipal police departments, sheriff’s offices, and jails are not generally considered
persons within the meaning of 42 U.S.C. § 1983 and thus not amenable to suit.” Ferrell
v. Williams Cty. Sheriffs Office, No. 4:14-CV-131, 2014 WL 6453601, at *2 (D.N.D.
Nov. 4, 2014). See also De La Garza v. Kandiyohi Cty. Jail, Corr. Inst., 18 F. App’x
436, 437 (8th Cir. 2001) (unpublished) (county jail and sheriff department not subject
to suit under § 1983); Ketchum v. City of W. Memphis, Ark., 974 F.2d 81, 82 (8th Cir.
1992) (city police department and paramedic services “are not juridical entities suable
as such. . . . [t]hey are simply departments or subdivisions of the City government”).

      2. Claims Against Police Officers in Official Capacities

       Plaintiff’s section 1983 claims against Officers Roehrich, Brooks, Rodriguez,
and Elliott (patrol captain and supervisor of Grand Island Police Department) in their
official capacities are actually asserted against the City of Grand Island. Therefore, such
claims will be dismissed as duplicative of Plaintiff’s claims against the City of Grand
Island. Veatch v. Bartels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010) (proper
to dismiss claims against city police officer sued in official capacity as redundant of
claims against city); Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir.
1999) (“A suit against a public employee in his or her official capacity is merely a suit
against the public employer.”); Eagle v. Morgan, 88 F.3d 620, 629 n.5 (8th Cir. 1996)
(“‘[A]n official-capacity suit is, in all respects other than name, to be treated as a suit
against the entity.’” (quoting Kentucky v. Graham, 473 U.S. 159, 165 (1985)).




                                                5
 8:19-cv-00473-RGK-PRSE Doc # 9 Filed: 05/05/20 Page 6 of 18 - Page ID # 121



      3. Claims Against Police Officers in Individual Capacities

             a. Unlawful Search & Seizure

      Plaintiff claims that the Defendant police officers unlawfully, and without a
warrant, searched his car and trunk and seized his cell phone. The Fourth Amendment,
applicable to the States through the Fourteenth Amendment, provides: “The right of the
people to be secure in their persons . . . against unreasonable searches and seizures,
shall not be violated, and no Warrants shall issue, but upon probable
cause . . . particularly describing the place to be searched, and the persons or things to
be seized.” U.S. Const. Amend. IV. A 42 U.S.C. § 1983 claim based on the Fourth
Amendment requires a plaintiff to demonstrate that a search or seizure occurred, and
the search or seizure was unreasonable. Clark v. Clark, 926 F.3d 972, 977 (8th Cir.
2019).

        “Warrantless searches are presumptively unreasonable absent some exception
to the warrant requirement.” United States v. Kuenstler, 325 F.3d 1015, 1021 (8th Cir.
2003). However, when police have probable cause to search a vehicle, the Fourth
Amendment does not require a warrant. See Pennsylvania v. Labron, 518 U.S. 938, 940
(1996). “Probable cause exists when, given the totality of the circumstances, a
reasonable person could believe there is a fair probability that contraband or evidence
of a crime would be found in a particular place.” United States v. Fladten, 230 F.3d
1083, 1085 (2000) (citing Illinois v. Gates, 462 U.S. 213, 238 (1983)). Once probable
cause is established to search a vehicle, officers are justified in searching every part of
the vehicle and its contents, including its trunk, that may conceal the object of the
search. United States v. Ross, 456 U.S. 798, 825 (1982); United States v. Eisenberg,
807 F.2d 1446, 1452 (8th Cir. 1986).

       Plaintiff has plausibly alleged that Defendants Roehrich and Brooks subjected
him to an unlawful warrantless search of his car and trunk following an investigatory
stop related to alleged traffic violations. Because the existence of probable cause to
perform a search depends upon the totality of the circumstances and is “ ‘not readily, or
even usefully, reduced to a neat set of legal rules,’” D.C. v. Wesby, 138 S. Ct. 577, 586
(2018) (quoting Gates, 462 U.S. at 232), whether or not the officers’ search was actually
                                                6
 8:19-cv-00473-RGK-PRSE Doc # 9 Filed: 05/05/20 Page 7 of 18 - Page ID # 122



supported by probable cause is not a matter to be determined at this early stage.
Therefore, this claim may proceed to service of process as against Defendants Roehrich
and Brooks in their individual capacities, as well as Defendant Elliott individually
because he is alleged to be the patrol captain and supervisor of the Grand Island Police
Department. Thiel v. Korte, 954 F.3d 1125 (8th Cir. 2020) (“supervisors . . . can be held
individually liable for . . . failing to supervise or train officers”).

       As to the alleged seizure of Plaintiff’s cell phone, a “seizure” of property occurs
when “there is some meaningful interference with an individual’s possessory interests
in that property.” Soldal v. Cook Cty., Ill., 506 U.S. 56, 61 (1992) (internal quotation
marks and citation omitted). A warrantless seizure of one’s property does not violate
the Fourth Amendment if it is supported by a warrant “exception,” such as the plain-
view doctrine, exigent circumstances, or consent. PPS, Inc. v. Faulkner Cty., Ark., 630
F.3d 1098, 1102 (8th Cir. 2011). The plain-view doctrine “allows officers to seize
contraband or other evidence of a crime in limited situations” without a warrant, such
as when “they are lawfully in a position from which they view the object, the
incriminating character of the object is immediately apparent, and the officers have a
lawful right of access to the object.” United States v. Muhammad, 604 F.3d 1022, 1027
(8th Cir. 2010).

       Here, Plaintiff has clearly alleged that Defendant Rodriguez seized Plaintiff’s
cell phone at the scene without a warrant, and the phone was never returned to him,
even after Plaintiff was released from custody and charges were never filed . Again,
while further factual development is necessary to determine whether a warrant
“exception” actually applied, Plaintiff has alleged enough facts to state a claim for an
unlawful seizure of his personal property as against Defendants Rodriguez and Elliott
in their individual capacities. The court shall order service of process accordingly.

             b. Excessive Force

      “An excessive force claim ‘is governed by the Fourth Amendment’s prohibition
against unreasonable seizures,’” Thompson v. Dill, 930 F.3d 1008, 1013 (8th Cir. 2019)
(quoting Loch v. City of Litchfield, 689 F.3d 961, 965 (8th Cir. 2012)), and “is evaluated

                                               7
 8:19-cv-00473-RGK-PRSE Doc # 9 Filed: 05/05/20 Page 8 of 18 - Page ID # 123



under the reasonableness standard of the Fourth Amendment.” Coker v. Arkansas State
Police, 734 F.3d 838, 842 (8th Cir. 2013) (internal quotation and citation omitted).

       To show a Fourth Amendment violation by the use of force, a plaintiff must
establish (1) that he was “seized”3 within the meaning of the Fourth Amendment and
(2) that an officer’s use of force was objectively unreasonable 4 given the facts and
circumstances of the incident as “judged from the perspective of a reasonable officer
on the scene.” Bishop v. Glazier, 723 F.3d 957, 961 (8th Cir. 2013) (internal quotation
and citation omitted); see also Atkinson v. City of Mountain View, 709 F.3d 1201, 1209
(8th Cir. 2013).

       Plaintiff alleges that after he was handcuffed while lying on the ground, Officer
Roehrich, with no apparent reason, ground his foot into Plaintiff’s back and stomped
on his shoulder, causing a broken clavicle that had to be surgically repaired. In light of
the liberal construction afforded to pro se litigants’ pleadings, the court finds that
Plaintiff has stated a viable excessive-force claim against Defendant Roehrich in his


      3  To constitute a “seizure” under the Fourth Amendment, there must be a willful
or intentional application of physical force, as determined by the “ officer’s objective
behavior,” or the plaintiff’s submission to the police officer’s show of authority.
Atkinson v. City of Mountain View, 709 F.3d 1201, 1208 (8th Cir. 2013). A seizure must
“restrain[ ] . . . freedom of movement,” but the “restraint need not actually succeed in
stopping or holding [the person] even for an instant.” Id. (internal quotations,
alterations, and citations omitted) (police officer’s “bull rush” at plaintiff was “more
than enough physical force to effect a seizure under the Fourth Amendment” (citing
cases)).
      4 “Determining whether the force used to effect a particular seizure is
‘reasonable’ under the Fourth Amendment requires a careful balancing of the nature
and quality of the intrusion on the individual’s Fourth Amendment inte rests against the
countervailing governmental interests at stake.” Samuelson v. City of New Ulm, 455
F.3d 871, 875 (8th Cir. 2006) (internal citations and quotations omitted); see also
Rohrbough v. Hall, No. 4:07CV00996, 2008 WL 4722742, at *4 (E.D. Mo. Oct. 23,
2008) (“The Court must consider factors such as the severity of the suspected crime,
whether the suspect poses an immediate threat to the safety of the officer or others, and
whether he is actively resisting or attempting to evade arrest.”).

                                               8
 8:19-cv-00473-RGK-PRSE Doc # 9 Filed: 05/05/20 Page 9 of 18 - Page ID # 124



individual capacity, as he was the officer alleged to be directly involved in applying
force to Plaintiff, and against Defendant Elliott.

              c. False Arrest

       “A warrantless arrest is consistent with the Fourth Amendment if it is supported
by probable cause.” Fisher v. Wal-Mart Stores, Inc., 619 F.3d 811, 816 (8th Cir. 2010)
(internal quotation marks and citation omitted). “An officer has probable cause to make
a warrantless arrest when the facts and circumstances are sufficient to lead a reasonable
person to believe that the defendant has committed or is committing an offense.” Id.
(internal quotation marks and citation omitted). “To determine the existence of p robable
cause, we look at the totality of the circumstances as set forth in the information
available to the officers at the time of arrest.” Id. (internal quotation marks and citation
omitted).

       Construing Plaintiff’s allegations liberally, the court concludes that Plaintiff has
stated a plausible claim of wrongful arrest in violation of the Fourth Amendment
because it is unclear what offense Plaintiff committed or what facts and circumstances
existed that could have reasonably led the Defendants to believe he committed an
offense. Accordingly, the court will order service of process on all of the Defendants at
the scene in their individual capacities and upon Defendant Elliott. Manuel v. City of
Joliet, Ill., 137 S. Ct. 911, 919 (2017) (plaintiff alleging arrest without probable cause
could bring claim for wrongful arrest under Fourth Amendment).

              d. Just Compensation for Taking of Plaintiff’s Property

       The Fifth Amendment provides that “private property [shall not] be taken for
public use without just compensation.” U.S. Const. Amend. V. Because nothing in
Plaintiff’s Complaint suggests that his personal property was taken for a public purpose,
the Takings Clause is not implicated here, and Plaintiff has failed to state a claim under
the Fifth Amendment Takings Clause. Jones v. United States, 440 F. App’x 916, 918
(Fed. Cir. 2011) (“Seizure of convicted prisoners and their personal property are not the
kinds of takings that are prohibited by the Fifth Amendment.”); Paalan v. United States,
120 Fed. App’x 817, 822-823 (Fed. Cir. 2005) (“[N]either the seizure of items of

                                                9
 8:19-cv-00473-RGK-PRSE Doc # 9 Filed: 05/05/20 Page 10 of 18 - Page ID # 125



evidentiary value nor the retention of personal property that Mr. Paalan was not allowed
to retain during his incarceration constituted takings for which the government was
required to pay just compensation.”); Adams v. Corr. Emergency Response Team, No.
19-CV-3301, 2019 WL 4074653, at *3 n.6 (E.D. Pa. Aug. 28, 2019) (Takings Clause
of Fifth Amendment not implicated when complaint failed to allege that prisoner’s
personal property—clothing, shoes, jewelry, mail, and notes—was taken for a public
purpose); Hines v. Ferguson, No. 19-CV-3139, 2019 WL 3504239, at *3 (E.D. Pa. July
31, 2019) (same); Cohea v. California Dep’t of Corr. & Rehab., No. CV 1-07-00469,
2009 WL 498289, at *5 (E.D. Cal. Feb. 26, 2009) (prisoner failed to state Fifth
Amendment Takings claim when he failed to allege that confiscated property was taken
for any public use).

        Accordingly, this claim will be dismissed for failure to state a claim upon which
relief can be granted.

             e. Due Process

       Plaintiff claims that the Defendant officers deprived him of his property and
liberty without due process of law. The Due Process Clause of the Fourteenth
Amendment provides that “[n]o state shall . . . deprive any person of life, liberty, or
property, without due process of law.” U.S. Const. Amend. XIV, § 1. “This clause has
two components: the procedural due process and the substantive due process
components.” Stevenson v. Blytheville Sch. Dist. #5, 800 F.3d 955, 965 (8th Cir. 2015)
(internal quotation marks and citations omitted).

       To the extent Plaintiff complains that the Defendants’ actions violated his right
to substantive due process, he has failed to state a claim upo n which relief can be
granted. Because Plaintiff’s claims are covered by the Fourth Amendment, his claims
“must be analyzed under the standard appropriate to that specific provision, not under
the rubric of substantive due process.” United States v. Lanier, 520 U.S. 259, 272 n.7
(1997). See also Graham v. Connor, 490 U.S. 386, 395 (1989) (“[A]ll claims that law
enforcement officers have used excessive force—deadly or not—in the course of an
arrest, investigatory stop, or other ‘seizure’ of a free citizen should be analyzed under

                                              10
 8:19-cv-00473-RGK-PRSE Doc # 9 Filed: 05/05/20 Page 11 of 18 - Page ID # 126



the Fourth Amendment and its ‘reasonableness’ standard, rather than under a
‘substantive due process’ approach. Because the Fourth Amendment provides an
explicit textual source of constitutional protection against this sort of physically
intrusive governmental conduct, that Amendment, not the more generalized notion of
‘substantive due process,’ must be the guide for analyzing these claims.” (emphasis in
original)); Garcia-Torres v. Holder, 660 F.3d 333, 337 (8th Cir. 2011) (when claim is
covered by Fourth Amendment, substantive-due-process analysis is inappropriate).
Therefore, Plaintiff’s substantive-due-process claims will be dismissed.

       “To establish a violation of procedural due process, [Plaintiff] must prove (1)
[the defendants] deprived [Plaintiff] of life, liberty, or property; and (2) [the defendants]
deprived [Plaintiff] of that interest without sufficient process.” Clark v. Kansas City
Mo. Sch. Dist., 375 F.3d 698, 701 (8th Cir. 2004) (internal quotation marks and citation
omitted). Here, Plaintiff alleges facts suggesting two distinct deprivations of Plaintiff’s
property: the seizure of Plaintiff’s cell phone incident to his arrest and the Defendants’
refusal to return Plaintiff’s property when he was released from custody and when the
criminal charges against him were not pursued. This is enough to state a procedural-
due-process claim. See Walters v. Wolf, 660 F.3d 307, 314 (8th Cir. 2011) (district court
erred in granting defendants’ motion for summary judgment on procedural-due-process
claim when defendants refused to return arrestee-plaintiff’s handgun and ammunition
that were seized incident to arrest, but not returned after criminal charges against
plaintiff were dismissed). Accordingly, the court will order service of process upon
Defendant Officer Rodriguez, who initially seized Plaintiff’s personal property, and
upon Defendant Elliott.

       4. Claims Against City of Grand Island

       “Plaintiffs who seek to impose liability on local governments under § 1983 must
prove that ‘action pursuant to official municipal policy’ caused their injury. Official
municipal policy includes the decisions of a government’s lawmakers, the acts of its
policymaking officials, and practices so persistent and widespread as to practically have
the force of law.” Connick v. Thompson, 563 U.S. 51, 60-61 (2011) (quoting Monell v.
Dep’t Soc. Servs., 436 U.S. 658, 691 (1978)).
                                                11
 8:19-cv-00473-RGK-PRSE Doc # 9 Filed: 05/05/20 Page 12 of 18 - Page ID # 127



       An “official policy” involves a deliberate choice to follow a course of action
made from among various alternatives by an official who has the final authority to
establish governmental policy. Jane Doe A By & Through Jane Doe B v. Special Sch.
Dist. of St. Louis Cnty., 901 F.2d 642, 645 (8th Cir. 1990) (citing Pembaur v. City of
Cincinnati, 475 U.S. 469, 483 (1986)). To establish the existence of a governmental
“custom,” a plaintiff must prove:

                     1) The existence of a continuing, widespread,
              persistent pattern of unconstitutional misconduct by the
              governmental entity’s employees;

                     2) Deliberate indifference to or tacit authorization of
              such conduct by the governmental entity’s policymaking
              officials after notice to the officials of that misconduct; and

                    3) That plaintiff was injured by acts pursuant to the
              governmental entity’s custom, i.e., that the custom was the
              moving force behind the constitutional violation.

Jane Doe, 901 F.2d at 646.

       To hold the City of Grand Island liable under section 1983 for failure to properly
train and supervise its officers, Plaintiff must prove that the City’s failure to train or
supervise “‘amounts to deliberate indifference to the rights of persons with whom [the
officers came] into contact.’” Doe v. Fort Zumwalt R-II Sch. Dist., 920 F.3d 1184, 1189
(8th Cir. 2019) (quoting City of Canton v. Harris, 489 U.S. 378, 388 (1989)).
“Deliberate indifference” is a “stringent standard of fault” that can result in liability
with proof of either (1) a pattern of similar constitutional violations or (2) “the need for
more supervision or training was ‘so obvious, and the inadequacy so likely to result in
the violation of constitutional rights, that the policymakers of the [City] can reasonably
be said to have been deliberately indifferent to the need.’” Doe, 920 F.3d at 1189
(quoting Canton, 489 U.S. at 390). In either case, the City’s failure to train or supervise
must be “the moving force [behind] the constitutional violation.” Doe, 920 F.3d at 1189
(quoting Canton, 489 U.S. at 389).


                                                12
 8:19-cv-00473-RGK-PRSE Doc # 9 Filed: 05/05/20 Page 13 of 18 - Page ID # 128



       Here, the Plaintiff repeatedly alleges5 that Defendant Dean Elliott, patrol captain
and supervisor of the Grand Island Police Department, and the City of Grand Island
failed to properly train and supervise the Defendants and failed to promulgate and
implement procedures and policies regarding vehicle searches, seizures of property, and
use of force, and that such failures caused the violation of Plaintiff’s civil rights.
Construed liberally, these allegations are sufficient to state a claim against the City of
Grand Island, and this claim may proceed to service of process.

B. PSTCA Claims Against City of Grand Island

       “Where a claim against a political subdivision is based upon acts or omissions of
an employee occurring within the scope of employment, it is governed by the provisions
of the [Nebraska Political Subdivisions Tort Claims Act (“PSTCA”), Neb. Rev. Stat.
§§ 13-901 to 13-928 (Westlaw 2020)].” Britton v. City of Crawford, 803 N.W.2d 508,
514 (Neb. 2011).6

       5 Plaintiff alleges that Defendant Elliott “knew or should have known that the
failure to promulgate and implement such procedures, policies, or customs caused the
perpetuation of procedures policies or customs leading directly to the violations of civil
rights” (Filing 1 ¶ 5); the “City of grand island implicitly or explicitly adopted and
implemented a careless and reckless policy, custom, or practice of allowing employees
of the grand island police department to conduct illegal searches of vehicles” (Filing 1
¶ 36); the City of Grand Island “adopted and implemented careless and reckless
policies, customs, or practices” that allowed police-department employees “to seize
property without lawful justification” (Filing 1 ¶ 35); the failure of Defendant Elliott
and the City of Grand Island to adequately train and supervise the Defendant officers
“amounts to deliberate indifference to the rights of the plaintiff to be free from excessive
force and unreasonable seizures” (Filing 1 ¶ 37); “patrol captain Dean Elliott . . . , the
grand island police department negligently supervised Defendants Roehrich, Brooks,
and Rodriguez by failing to provide proper training and outline proper procedure in
conducting searches and seizures” (Filing 1 ¶ 52); and “Dean Elliott, in his cap acity as
supervisor of the grand island police department, and the Defendant the city of grand
island, has adopted policies, procedures, practices, or customs within the grand island
police department that allow, among other things, the use of excessive fo rce” (Filing 1
¶ 49).
       6The PSTCA states that “no suit shall be maintained against [a] political
subdivision or its officers, agents, or employees on any tort claim except to the extent,
                                              13
 8:19-cv-00473-RGK-PRSE Doc # 9 Filed: 05/05/20 Page 14 of 18 - Page ID # 129



                     The PSTCA reflects a limited waiver of governmental
              immunity and prescribes the procedure for maintenance of a
              suit against a political subdivision. It is the exclusive means
              by which a tort claim may be maintained against a political
              subdivision or its employees. Statutes that purport to waive
              the protection of sovereign immunity of the State or its
              subdivisions are strictly construed in favor of the sovereign
              and against the waiver.

Geddes v. York County, 729 N.W.2d 661, 665 (Neb. 2007) (footnotes omitted &
emphasis added).

       The PSTCA covers Plaintiff’s claims against the City of Grand Island because
Plaintiff does not allege that the City police officers acted outside the scope of their
employment at the time of the alleged assault, battery, false arrest, and negligence.
Britton, 803 N.W.2d at 514 & 518 (“[Plaintiff] does not plead any facts that would
explain how the City would be liable without the connection of the employment
relationship between [the police officer and conservation officer who shot the plaintiff]
and the City. Therefore, the City is protected by sovereign immunity.”).7

      The PSTCA authorizes tort claims against municipalities, Neb. Rev. Stat. § 13-
908 (Westlaw 2020), subject to certain exceptions, including “[a]ny claim arising out
of assault, battery, false arrest . . . . ,” sometimes referred to as the intentional-torts
exception. Neb. Rev. Stat. § 13-910(7). This exception “does not merely bar claims for
assault or battery; in sweeping language it excludes any claim arising out of assault or


and only to the extent, provided by the Political Subdivisions Tort Claims Act.” Neb.
Rev. Stat. § 13-902. Defendant City of Grand Island is a political subdivision of the
State of Nebraska. Neb. Rev. Stat. § 13-903(1).
       7 “Every claim against a political subdivision permitted under the Political
Subdivisions Tort Claims Act shall be forever barred unless within one year after such
claim accrued the claim is made in writing to the governing body,” which is defined as
the “clerk, secretary, or other official whose duty it is to maintain the official records of
the political subdivision.” Neb. Rev. Stat. §§ 13-905 & 13-919. Here, Plaintiff
specifically alleges that he filed a tort claim with the City of Grand Island within a year
of the incident, and he has attached to his Complaint evidence of that tort claim.
                                                 14
 8:19-cv-00473-RGK-PRSE Doc # 9 Filed: 05/05/20 Page 15 of 18 - Page ID # 130



battery. We read this provision to cover claims like [the plaintiff’s] that sound in
negligence but stem from a battery committed by a Government employee.” Britton,
803 N.W.2d at 517 (internal quotation marks and citation omitted; emphasis added).

        Plaintiff alleges that the City of Grand Island negligently trained and supervised
its police officers, resulting in injuries that arose out of the officers’ intentional, physical
contact with Plaintiff without his consent. This constitutes “arising out of . . . battery”
within the meaning of Neb. Rev. Stat. § 13-910(7). Although Plaintiff’s claims against
the City are also “grounded in negligence, . . . the alleged negligence was inextricably
linked to a battery, and . . . [such claims are] thus barred by the Nebraska Political
Subdivisions Tort Claims Act.” Westcott v. City of Omaha, 901 F.2d 1486, 1490 (8th
Cir. 1990) (in action against city for death of decedent, who was shot by police officer,
district court correctly dismissed action when facts alleged—although cast as a
negligence claim—amounted to battery under Nebraska law, and NPSTCA allows
municipalities to “plead the defense of sovereign immunity to avoid any state -law
claims arising out of an assault or battery”); see also Policky v. City of Seward, Neb.,
433 F. Supp. 2d 1013, 1027 (D. Neb. 2006) (city was immune from suit under NPSTCA
when complaint alleged city was negligent in failing to properly train officer as to “the
proper procedures when using a taser gun, restraining Plaintiff with unreasonable force,
and . . . how to determine what facts and circumstances merit the use of force” because
city’s alleged negligent failure to train was directly related to officer’s employment as
police officer and to his alleged intentional torts of unlawfully arresting and assaulting
plaintiff); Johnson v. State, 700 N.W.2d 620 (Neb. 2005) (intentional torts exception in
State Tort Claims Act—which was identical to the PSTCA exception in Neb. Rev. Stat.
§ 13-910(7)—encompassed negligence claim asserted against state for failure to
supervise, hire, and discipline because such claim arose out of assault and battery by
state correctional employee, and plaintiff simply reframed the claim); Hawkins v. Gage
Cty., No. 4:13CV3009, 2013 WL 12073803, at *19 (D. Neb. Sept. 3, 2013), aff’d, 759
F.3d 951 (8th Cir. 2014) (“The creative use of negligence pleading cannot resurrect a
claim that is otherwise barred by the intentional tort exception of the Nebraska Political
Subdivisions Tort Claims Act.”).



                                                  15
 8:19-cv-00473-RGK-PRSE Doc # 9 Filed: 05/05/20 Page 16 of 18 - Page ID # 131



      Therefore, Plaintiff’s state-law tort claims against the City of Grand Island must
be dismissed as barred by the PSTCA.

C. State Tort Claims Against Officers in Individual Capacities

      Liberally construing the Complaint, Plaintiff may have state-law claims against
Defendants Elliott, Roehrich, Brooks, and Rodriguez in their individual capacities, over
which the court may choose to exercise supplemental jurisdiction pursuant to 28 U.S.C.
§ 1367 if Plaintiff’s federal claims survive motion practice.

                                    IV. CONCLUSION

        Several of Plaintiff’s claims may proceed to service of process while others will
be dismissed, as specified below. However, the court cautions Plaintiff that this is only
a preliminary determination based on the allegations found within the Complaint. This
is not a determination of the merits of Plaintiff’s claims or potential defenses thereto.

      IT IS ORDERED:

      1.     Plaintiff’s 42 U.S.C. § 1983 claims against the Grand Island Police
Department are dismissed without prejudice because the Department is not a person
within the meaning of § 1983 and is thus not amenable to suit. The Clerk of Court shall
remove the Grand Island Police Department as a defendant in this case.

       2.     Plaintiff’s 42 U.S.C. § 1983 claims against Defendants Roehrich, Brooks,
Rodriguez, and Elliott in their official capacities are dismissed without prejudice as
duplicative of Plaintiff’s claims against the City of Grand Island. The Clerk of Court
shall remove the “official capacity” designation from these Defendants in the caption
of this case.

      3.     Plaintiff’s claim under the Fifth Amendment Takings Clause is dismissed
without prejudice for failure to state a claim upon which relief can be granted.

       4.      Plaintiff’s substantive-due-process claim is dismissed without prejudice
for failure to state a claim upon which relief can be granted.
                                               16
 8:19-cv-00473-RGK-PRSE Doc # 9 Filed: 05/05/20 Page 17 of 18 - Page ID # 132



      5.     Plaintiff’s state-law tort claims against the City of Grand Island are
dismissed as barred by Nebraska’s Political Subdivisions Tort Claims Act.

      6.      The following claims may proceed to service of process: Plaintiff’s Fourth
Amendment unlawful-search claim against Defendants Roehrich, Brooks, and Elliott in
their individual capacities; Fourth Amendment unlawful-seizure claim against
Defendants Rodriguez and Elliott in their individual capacities; Fourth Amendment
excessive-force claim against Defendants Roehrich and Elliott in their individual
capacities; Fourth Amendment wrongful-arrest claim against Defendants Roehrich,
Brooks, Rodriguez, and Elliott in their individual capacities; procedural-due-process
claim against Defendants Rodriguez and Elliott in their individual capacities; and 42
U.S.C. § 1983 claim against the City of Grand Island for failure to properly train and
supervise its officers.

      7.     At this time, the court will not dismiss any state-law claims Plaintiff might
have against Defendants Elliott, Roehrich, Brooks, and Rodriguez in their individual
capacities pending motion practice involving Plaintiff’s federal claims, after which the
court may or may not choose to exercise supplemental jurisdiction pursuant to 28
U.S.C. § 1367.

       8.     The Clerk of the Court is directed to complete and issue summonses for
Defendants Elliott, Roehrich, Brooks, and Rodriguez in their individual capacities only
and for the City of Grand Island. The City of Grand Island may be served at the City of
Grand Island City Hall, 100 East First Street, Grand Island, NE 68801 . Defendants
Elliott, Roehrich, Brooks, and Rodriguez may be served in their individual capacities
at the office of the City of Grand Island Police Department, Law Enforcement Center,
111 Public Safety Drive, Grand Island, NE 68801. The Clerk of the Court is further
directed to deliver the summonses, the necessary USM-285 Forms, copies of Plaintiff’s
Complaint (Filing 1), and copies of this Memorandum and Order to the Marshals
Service for service of process on Defendants. Service may be accomplished by using
any of the following methods: personal, residence, certified mail, or designated delivery




                                               17
 8:19-cv-00473-RGK-PRSE Doc # 9 Filed: 05/05/20 Page 18 of 18 - Page ID # 133



service. See Federal Rule of Civil Procedure 4(e); Neb. Rev. Stat. § 25-508.01 (Westlaw
2020).8

      9.   The United States Marshal shall serve all process in this case without
prepayment of fees from Plaintiff.

      10. Federal Rule of Civil Procedure 4(m) requires service of the complaint on
a defendant within 90 days of filing the complaint. However, Plaintiff is granted, on the
court’s own motion, an extension of time until 90 days from the date of this order to
complete service of process.

     11. The Clerk of the Court is directed to set the following pro se case
management deadline: August 3, 2020: check for completion of service of process.

      Dated this 5th day of May, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




      8  Pro se litigants proceeding in forma pauperis are entitled to rely on service by
the United States Marshals Service. Wright v. First Student, Inc., 710 F.3d 782, 783
(8th Cir. 2013). Pursuant to 28 U.S.C. § 1915(d), in an in forma pauperis case, “[t]he
officers of the court shall issue and serve all process, and perform all duties in such
cases.” See Moore v. Jackson, 123 F.3d 1082, 1085 (8th Cir. 1997) (language in §
1915(d) is compulsory). See, e.g., Beyer v. Pulaski County Jail, 589 Fed. App’x 798
(8th Cir. 2014) (unpublished) (vacating district court order of dismissal for failure to
prosecute and directing district court to order the Marshal to seek defendant’s last-
known contact information where plaintiff contended that the jail would have
information for defendant’s whereabouts); Graham v. Satkoski, 51 F.3d 710, 713 (7th
Cir. 1995) (when court instructs Marshal to serve papers for prisoner, pr isoner need
furnish no more than information necessary to identify defendant; Marshal should be
able to ascertain defendant’s current address).
                                              18
